Citation Nr: 1758168	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, to include as due to military sexual trauma (MST). 


REPRESENTATION

Veteran represented by:	Atiya Munroe, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony in a travel Board hearing in September 2016 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

Based on the medical evidence of record, the claim for service connection for PTSD has been recharacterized into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to a total disability rating for individual unemployability (TDIU) due to service connected disabilities has been raised by the record in a March 2011 correspondence and July 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Though testimony was provided on this issue during the September 2016 Board hearing, it appears that a rating decision has yet to be issued by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  
Having reviewed the record, the Board finds that remand is warranted for the following reasons.  

First, the Veteran has alleged several stressors during the course of the appeal, to include: military sexual trauma (MST) when he was reportedly assaulted by several boatswain's mates onboard the USS Cacapon; the suicide of fellow sailor G.M. onboard the USS Cacapon; the disappearance of an ensign onboard the USS Cacapon; a jet fuel fire on the USS Cacapon; exposure to combat and/or hostile military activity onboard the USS Current; and finding a dead pilot in the Ocala Florida National Forest in 1970.  See March 2011 Correspondence.  The Board notes that development has yet to be completed for several of these stressors.  As such, remand is warranted for additional development.  On remand, the AOJ should, conduct any required development in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304(f)(5), and attempt to verify the Veteran's reported stressors.  

Second, the record contains competing opinions on the nature and etiology of the Veteran's psychiatric diagnoses, which may include anxiety disorder, depressive disorder, mood disorder, personality disorder, and PTSD.  An October 2010 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, but had diagnoses of anxiety disorder NOS, depression NOS, and mood disorder that developed in the previous 4 years related to recurrent health problems, losses, and stress.  A July 2012 VA examiner opined that the Veteran had diagnoses of anxiety disorder NOS and personality disorder NOS that are less likely than not related to service as there is no documentation of mental health conditions in service records and no evidence of typical markers of sexual assault found in the record.  In contrast, in April 2012, clinical psychologist Dr. R.H. noted that the Veteran met the DSM-IV diagnostic criteria for PTSD and had a diagnosis of depressive disorder NOS.  He opined that the Veteran's PTSD was facilitated by an event when he was physically and sexually assaulted while crossing over the equator for the first time.  An April 2013 DBQ from licensed mental health counselor I.D. found that the Veteran had diagnoses of PTSD and depression.  

In light of the above, remand is warranted for a new examination to clarify the nature and etiology of the Veteran's psychiatric disorders, after attempts have been made to verify the claimed stressors.  On remand, the examiner should clarify the Veteran's psychiatric diagnoses, distinguish which symptoms are attributable to each diagnosis, and provide an opinion on the respective etiology of each diagnosis.  The examiner should consider all reported stressors. 

Finally, efforts should be made to obtain any Social Security Administration (SSA) records and associated medical records, as the September 2016 hearing testimony indicates that the Veteran applied for SSA benefits.  Outstanding VA medical records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records and associated medical records relevant to the Veteran's claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain any outstanding VA treatment records not already of record relating to the claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304(f)(5).  The Veteran should be properly notified of how to substantiate a claim of MST and should be informed of alternative sources of evidence that can be used to verify claimed MST stressors.  

4.  Attempt to verify the Veteran's claimed stressors, which include: military sexual trauma while onboard the USS Cacapon; exposure to combat and/or hostile military activity while onboard the USS Current; the suicide of fellow sailor G.M. who was stationed onboard the USS Cacapon; the disappearance of an ensign on the USS Cacapon; a jet fuel fire on the USS Cacapon; and the finding a dead pilot in the Ocala Florida National Forest in 1970.  

Attention is invited to the Veteran's March 2011 correspondence and September 2016 hearing testimony, and the statement and photos submitted by sailor T.H. in June 2011  

5.  After completion of directive 4, afford the Veteran an examination to determine the nature and etiology of any acquired psychiatric disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any acquired psychiatric disability present since April 2010.  If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the prior PTSD diagnoses.  If multiple diagnoses are found, to the extent possible, the examiner should attempt to distinguish which symptoms are attributable to specific diagnoses. 

The examiner's attention is invited to the April 2012 DBQ and letter from Dr. R.H., the April 2013 DBQ by clinician I.D., and previous VA examinations.  

b)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that an acquired psychiatric disorder had its onset during or is otherwise related to service, to include the reported military sexual trauma.  

If any of the non-MST stressors are verified (to include exposure to combat and/or hostile military activity while onboard the USS Current; the suicide of fellow sailor G.M. who was stationed onboard the USS Cacapon; the disappearance of an ensign on the USS Cacapon; a jet fuel fire on the USS Cacapon; and the finding a dead pilot in the Ocala Florida National Forest in 1970), the examiner should also discuss whether any acquired psychiatric disorder is related to any of these in-service events.  

The examiner's attention is invited to the Veteran's March 2011 correspondence detailing his claimed stressors; the statement and photos submitted by sailor T.H. in June 2011; the April 2012 DBQ and letter from Dr. R.H. the indicating that the Veteran's PTSD is related to MST in service; and the September 2016 hearing transcript. 

c)  For any diagnosis of PTSD, state whether the claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent or more probability) that PTSD is related to service, to include the reported military sexual trauma.  

If any of the non-MST stressors are verified (to include exposure to combat and/or hostile military activity while onboard the USS Current; the suicide of fellow sailor G.M. who was stationed onboard the USS Cacapon; the disappearance of an ensign on the USS Cacapon; a jet fuel fire on the USS Cacapon; and the finding a dead pilot in the Ocala Florida National Forest in 1970), the examiner should also discuss whether diagnosed PTSD is related to any of these in-service events.  

The examiner's attention is invited to the Veteran's March 2011 correspondence detailing his claimed stressors; the statement and photos submitted by sailor T.H. in June 2011; the April 2012 DBQ and letter from Dr. R.H. indicating that the Veteran's PTSD is related to MST in service; and the September 2016 hearing transcript. 

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




